In a petition for rehearing counsel call attention to those portions of the opinion wherein it is stated, in substance, that the power to enforce the lien represented by the tax certificate owned by the county may be suspended during the period that the property is owned by the state without affecting the validity of the lien or the right of the county to realize upon it against a subsequent purchaser of the property. It is suggested that the rights of the county as the holder of the tax certificate should be more definitely determined and stated. In view of the fact that the action is one to quiet title, we deem it proper to fully define the rights of the county as a lien holder. We are of the opinion that the lien of the county is unenforceable during the time the property is owned by the state and all remedy, including the acquisition of title by tax deed, is suspended. We are further of the opinion that the certificate of tax sale, in the absence of any subsequent legislation affecting it, continues to draw interest at the existing statutory rates. The rights of the county as thus defined may be asserted against a purchaser of the property from the state. The reasons supporting these conclusions having already been sufficiently stated in the original opinion, repetition is unnecessary. Rehearing denied.
CHRISTIANSON, BURKE, and BURR, JJ., concur.